IN THE COURT OF CRIMINAL APPEALS

OF TEXAS




WR-41,168-06



EX PARTE CHARLES DEAN HOOD, Applicant






ON APPLICATION FOR ORIGINAL WRIT OF HABEAS CORPUS
FROM CAUSE NO. W296-80233-90 IN THE

296TH DISTRICT COURT OF COLLIN COUNTY



 Price, J., filed a concurring statement.

CONCURRING STATEMENT


	For the second time in the past five days the applicant has filed an application for writ
of habeas corpus invoking our original habeas corpus jurisdiction.    This time he challenges
the constitutionality of the Texas protocol for lethal injection.  Assuming he could raise the
issue in an original writ application, as suggested in Judge Cochran's concurring opinion in
Chi, (1) the applicant abuses the writ by attempting to file a claim at this late date when he filed
an original application just five days ago and made no attempt to raise the issue then.  For
these reasons I concur in the Court's order dismissing this latest pleading and denying the
applicant's motion for stay of execution. 

Filed:	June 17, 2008
Do Not Publish
1. 
 See Ex parte Chi, ___ S.W.3d ___ (Tex. Crim. App., No. AP-75,930, delivered June 9,
2008) (Cochran, J., concurring).